Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn and canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/21.
Applicant’s election without traverse of claims 1-11 in the reply filed on 3/25/21 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Pulley on 4/29/21.

The application has been amended as follows: 

a subject fluid chamber and coupling the plunger to a flexible membrane; and further comprising: positioning a flexible bubble within the output gate terminal and over the inlet port and the outlet port, the restricting region defined in the fluid channel between the inlet port and outlet port and within the flexible bubble, wherein the plunger is configured to deform the flexible bubble upon pressurization of the input gate terminal to block the restricting region with the deformed flexible bubble to inhibit flow of the subject fluid from the inlet port to the outlet port.”

	Claim 6 has been amended to read: “The method of claim 5, further comprising forming a flexible membrane on a surface of the gate body portion.”


Reasons for Allowance
	Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is a method of fabricating a microfluidic valve, the method comprising: forming a cavity within a microfluidic valve body;
positioning a gate transmission element within the cavity, wherein the gate transmission element separates the cavity into an input gate terminal and an output gate terminal; and forming a fluid channel including an inlet port, a restricting region at least partially within the output gate terminal, and an outlet port within the microfluidic 

Bergh (US 2002/0124897), Nakakubo (US 2009/0095363) and Melin (US 2010/0233037) teach a method of fabricating a microfluidic valve, the method comprising: forming a cavity within a microfluidic valve body; positioning a gate transmission element within the cavity, wherein the gate transmission element separates the cavity into an input gate terminal and an output gate terminal; and forming a fluid channel including an inlet port. The references do not teach a restricting region at least partially within the output gate terminal, and an outlet port within the microfluidic valve body, wherein the gate transmission element is positioned and configured to move back and forth upon pressurization and depressurization of the input gate terminal to restrict the restricting region to inhibit the flow of a subject fluid from the inlet port to the outlet port upon pressurization of the input gate terminal and to allow or increase the flow of subject fluid from the inlet port to the outlet port upon depressurization of the input gate terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748